In re Dawsey, Pamela M.; Martindale, Nathan Andrew; Martindale, Heide Beloved; — Plaintiff(s); applying for writ of cer-tiorari and/or review; to the Court of Appeal, First Circuit, No. CA93 0395; Parish of St. Tammany, 22nd Judicial District Court, Div. “E”, No. 91-14099.
Granted. Although cancellation of a notice of lis pendens is an interlocutory judgment, relator has made a sufficient showing under the facts of this case that the sale of the immovable property would cause her irreparable harm. La.Code Civ.P. art. 2083. Accordingly, the judgment of the court of appeal dismissing relator’s appeal is vacated and set aside. Relator’s suspensive appeal is reinstated. Case remanded to the court of appeal for further proceedings.
ORTIQUE, J., not on panel.